Exhibit 10.4

October 8, 2009

Waverley Associates, Inc.

[Address]

Attn: Isaac Stein

 

  Re: Amendment of Consulting Agreement

Dear Isaac:

This will confirm the agreement of Maxygen, Inc. (the “Company”) and Waverley
Associates, Inc. (“Waverley”) to amend that certain Consulting Agreement,
effective April 1, 2006 (as amended to date, the “Agreement”), between the
Company and Waverley. All capitalized terms under this letter amendment shall
have the same meanings as those ascribed in the Agreement.

The Company and Waverley hereby amend Section 2 of the Agreement to increase the
consulting fee payable by the Company to Consultant under the Agreement to the
amount of fifty thousand dollars ($50,000) per month effective as of
September 22, 2009.

Except as expressly provided in this letter amendment, all terms and conditions
of the Agreement shall remain unchanged, and during the successive term(s) of
the Agreement the Consultant will continue to provide consulting services to the
Company and its affiliates in accordance with such terms and conditions.

 

Yours sincerely,

/s/ Ernest Mario

Ernest Mario Chairman of Maxygen Compensation Committee

 

UNDERSTOOD AND AGREED BY WAVERLEY ASSOCIATES, INC. Signature: /s/ Isaac Stein
Date: October 13, 2009